Johnson, Judge:
In this action, plaintiffs contend that the collector at the port of San Francisco failed to follow judgments rendered by this court, wherein duties upon alcoholic beverages lost in transit, as shown by the gaugers’ returns, verified by the importers’ affidavits, were ordered refunded. Joseph Abrams Co. v. United States, 19 Cust. Ct. 146, Abstract 51947; Traders Distributing Co. v. United States, 19 Cust. Ct. 147, Abstract 51949.
Counsel have submitted these cases on a stipulation reading as follows:
It is hereby stipulated as follows concerning the merchandise referred to below:
1) The merchandise and the issues involved herein are similar in all respects to the facts and issues in Juillard Cockcroft Corp. v. US, Abstract 57670, and Baer v. US, Abstract 57671, wherein the court ordered the collector to re-reliquidate the entries in accordance with the mandate of the court in its original decision.
2) The records in said decided cases may be admitted in evidence herein and upon this stipulation these protests may be deemed to be submitted.
In view of this stipulation and on the authority of the decisions cited, judgment will be rendered for the plaintiffs, directing the collector to re-reliquidate the entries in accordance with the mandates of this court in its respective original decisions and to refund duties accordingly.